Final order annulling determination of the board of standards and appeals reversed on the law and the facts, with costs, certiorari proceeding dismissed, and the determination reinstated and confirmed, with fifty dollars costs and disbursements. The application td the board of standards and appeals was for a temporary and conditional permit for not more than two years for structures and uses in contravention of the Building Zone Resolution in an undeveloped section of the city, and not under section 21 of the Building Zone Resolution. The purpose of section 7, subdivision (f), was to permit a varied temporary use of property in areas duly zoned in anticipation of the development of those areas. The board has no power to grant such a temporary permit in a section which is not undeveloped. The petitioner presented no facts whatsoever showing that this section was undeveloped. A committee of the board made an inspection and reported that it was not an undeveloped section. There are also facts in the case which support the report of the *796committee. Temporary permits had been granted, beginning with 1925. On an application for a temporary permit in 1931 an inspection showed that the neighborhood was no longer undeveloped. Photographs used on that application show that the section was not then undeveloped. The determination of the board of standards and appeals was not arbitrary and illegal, but was fairly and reasonably based upon undisputed facts. Such a determination may not be disturbed by the courts. Lazansky, P. J., Young, Kapper, Hagarty and Davis, JJ., concur.